Citation Nr: 0941597	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  09-05 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), anxiety, and depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1968 to January 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD, was denied in 
a November 2006 decision by the Board.  The Veteran did not 
appeal this decision.  

2.  The evidence received since the November 2006 decision is 
new and raises a reasonable possibility of substantiating 
whether an innocently acquired psychiatric disorder, to 
include PTSD was incurred as the result of service 
experiences in the Republic of Vietnam.  

3.  The current diagnosis of PTSD is shown as likely as not 
to be causally linked to a verified stressor event in 
connection with the Veteran's service in service.  



CONCLUSIONS OF LAW

1.  New and material evidence having been received; the claim 
of service connection for an innocently acquired psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 5103-5103A, 5107, 5108, 
7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a) 3.159 (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
innocently acquired psychiatric disorder diagnosed as PTSD is 
due to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.304 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a), upon the receipt of a complete 
or substantially complete application, VA must notify the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  

In this decision the Board grants entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, a determination that constitutes a complete grant of 
that benefit sought on appeal.  As such, the Board determines 
that no further action is required to comply with the VCAA 
and the implementing regulations.  


II.  New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (now codified at 38 C.F.R. § 3.156(a)).  

In the current case, the Veteran's request to reopen his 
previously denied claim was received in January 2008, 
subsequent to that date.  Therefore, the current version of 
the law, which is set forth in the following paragraph, is 
applicable in this case.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  

Once it has been determined that a claimant has produced new 
and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new 
and old, after ensuring that the VA's statutory duty to 
assist the claimant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. 
App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).  

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d. 1356, 1363, (Fed. Cir. 1998).  

The November 2006 rating decision denied the Veteran's 
petition to reopen the claim of service connection for an 
acquired psychiatric disorder, to include PTSD, on the basis 
that no new and material evidence has been received to 
substantiate the claim.  The Veteran did not appeal the Board 
decision, and it became final.  

The evidence considered by the Board at the time included VA 
outpatient treatment records; service treatment records; 
service personnel records; PTSD questionnaire; and treatment 
reports from Illiana Health Care System dated from August 
2004 to October 2006. 

The November 2006 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  

If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  

In the present case, this means that the Board must look at 
all the evidence submitted since the November 2006 rating 
decision, which was the last final adjudication that 
disallowed the Veteran's claim.  

As noted, an application to reopen the Veteran's current 
claim was received by the RO in January 2008.  The evidence 
added to the record includes VA treatment records, private 
treatment records, and written statements in support of his 
claim.  

The Board notes that the Veteran is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  

That evidence is new, and does bear directly on the question 
of whether the Veteran's acquired psychiatric disability was 
incurred in service.  In the Board's opinion, this evidence 
provides a more complete picture of the Veteran's disability 
and its origin, and, thus, is not cumulative or redundant and 
raises a reasonable possibility of substantiating the claim.  
As such, it is considered new and material and the claim is 
reopened.  



III.  Service Connection for an Acquired Psychiatric 
Disorder, to include PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).  

Under the laws administered by VA, service connection for 
PTSD requires: 
(1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f)(2).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether a Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
Veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996). 

The Board has first considered the question of whether the 
Veteran has a confirmed diagnosis of a psychiatric disorder, 
to include PTSD.  The service treatment records reflect 
complaints of anxiety and insomnia.  Specifically, the 
Veteran's December 1967 Report of Medical History revealed no 
complaints of depression or insomnia.  However, the Veteran 
complained of frequent trouble sleeping, depression, and 
excessive worry in November 1970.  

Further, an October 1971 out patient record reflects that the 
Veteran was observed for an emotional disorder.  No definite 
diagnosis was made because the Veteran did not return for 
further examination.  

The service records also show that the Veteran was 
hospitalized and treated for improper use of drugs.  VA 
treatment records dated from August 2007 to June 2009 reflect 
multiple diagnoses of PTSD.  

The Board finds that the Veteran has a diagnosed disability 
of PTSD that is clearly indicated in recent VA medical 
records.  Further, an August 2007 VA treatment record noted 
that the physician "had no doubt [that the Veteran's] PTSD 
stems from combat exposure in Vietnam."  

However, the Veteran's diagnosis of PTSD must be based upon 
either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted.  

Thus, the question becomes whether the Veteran either engaged 
in combat with the enemy during service or experienced a 
corroborated in-service stressor upon which the diagnosis of 
PTSD is predicated.  

With regard to the question of whether the Veteran 
participated in combat with the enemy during service, the 
Board observes that military records do not indicate that the 
Veteran was awarded combat-related citations such as the 
Purple Heart Medal or the Combat Ribbon, as indicated by his 
DD-214 Form.  

Moreover, the Veteran's service treatment records do not 
suggest any wounds attributable to combat nor does the 
Veteran contend he engaged in combat.  For these reasons, the 
Board finds that the weight of the evidence demonstrates that 
the Veteran did not engage in combat with the enemy during 
service.  

As such, the Board has considered whether the Veteran's 
diagnosis of PTSD is based upon a corroborated in-service 
stressor(s).  The Veteran reported that his alleged stressors 
include, but are not limited to, a robbery in Bangkok, 
Thailand in 1968 or 1969; sergeant aimed a loaded .45 caliber 
pistol at the Veteran; being assigned to graves registration; 
exposed to sniper attacks during convoy trips and being 
exposed to a ground attacks, rockets and mortar.  

The Veteran's service separation record (DD Form 214) 
confirms service in Vietnam from August 1968 to December 
1969.  His personnel records reflect that he was assigned as 
a supply specialist in November 1968 to 59th FLD SVC Co 
USARPAC and in February 1969 to HHC1stS&TBn1stInfDivAP096345 
while stationed in the Republic of Vietnam.  

A March 2007 Memorandum Formal Finding on a Lack of 
Information Required to Verify Stressors noted that, in part, 
that the Veteran reported that he arrived in Long Binh in 
February 1969 after an attack by the Viet Cong and had to 
drive past dead Viet Cong soldiers outside the wire.  It was 
verified that there was a standoff in Bien Hoa in February 
1969; however, no casualties were reported.  

As with Pentecost, the Veteran's personnel records and his 
unit records constitute an independent description of a stand 
off between American soldiers and the Viet Cong by the 
Veteran's unit when he was stationed in the Republic of 
Vietnam, thus corroborating his claim of having been exposed 
to a ground attacks, rockets, and mortar (despite the fact 
that the records do not specifically identify the Veteran as 
being present during the attacks).  See Pentacost v. 
Principi, 16 Vet. App. 124 (2002).  

Thus, resolving all reasonable doubt in favor of the Veteran, 
the Board finds that the reported in-service stressor 
verified by the evidence of record.  

Given the Veteran's PTSD diagnosis, his verified stressor of 
being exposed to ground attacks, rockets, and mortar, and 
nexus of diagnosis to the in-service stressor, the Board 
finds that the criteria for service connection for an 
acquired psychiatric disorder, to include PTSD, have been met 
in this case.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder diagnosed as PTSD is granted.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


